Title: To Thomas Jefferson from Charles Willson Peale, 18 December 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum Decr. 18th. 1804.
                  
                  Your Polygraph will be put into the Mail Stage on tomorrow.   Desiring to make it as correct as possible prevented me from sending it sooner. one small deviation from your directions will I hope have your approbation; the top and bottom projecting so much beyond the Gallows as to shew the Riband.
                  That you may have a choice of Pens, I have sent all the variety of Pen-cases.
                  The Polygraph you ordered, for Mr. Volney, is also finished. The prospect at present is, that the Navigation here will shortly stoped, at least for a time.
                  I contemplate a visit, with my Son Rembrandt, to the City of Washington; we shall leave Philadela. towards the last of this week, my Object is get some Portraits for my Collection. By your aid I hope to induce Mr. Galatine to sit.
                  A few specimens of Rembrandts talents, I hope & believe, will bring him into Public Notice, and prove that he has acquired some improvement by his visit to London. Especially as the very small degree of attention bestowed on Painting in this City has rather discouraged him, and almost induced him to relinquish his profession if from any thing else he could obtain a competency. 
                  with much respect your friend
                  
                     CW Peale 
                     
                  
               